EXHIBIT 10.1

 

Amendment to Employment, Noncompetition and Nondisclosure Agreement

 

THIS Amendment to the Employment, Noncompetition and Nondisclosure Agreement is
made as of September 29, 2005 by and between IDX Systems Corporation (“IDX”),
and James H. Crook, Jr. (“Executive”).

 

BACKGROUND OF AGREEMENT

 

IDX and Executive entered into an Employment, Noncompetition, and Nondisclosure
Agreement (the “Employment Agreement”), dated January 1, 2003. IDX and Executive
entered into an Executive Retention Agreement (“the ERA”), dated November 1,
2004. By this Amendment, the parties wish to amend the Employment Agreement to
clarify the Executive’s rights pursuant to the Employment Agreement in the event
of a Change in Control as defined in the ERA.

 

IN CONSIDERATION of the premises, the covenants set forth herein, and other
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. SCOPE AND EFFECT

 

This Amendment modifies, supplements and amends the Employment Agreement, and in
the event of any inconsistency between the terms of this Amendment and the terms
of the Employment Agreement, the terms of this Amendment shall govern and
control. In all other respects, the Employment Agreement is and shall remain in
full force and effect. Unless expressly indicated to the contrary hereinbelow,
the defined terms used in the Amendment shall have the meanings ascribed to them
in the Employment Agreement.

 

2. AMENDMENTS

 

2.1 Section 14.2.4 (“Discharge Without Cause or Resignation by the Executive for
Good Reason”) of the Employment Agreement shall be amended by adding the
following new sentence to the end of the section: “This Section 14.2.4 shall not
apply if the Change in Control Date (as defined in the ERA) occurs during the
Term (as defined in Section 14.1 of the Employment Agreement) and the
Executive’s employment is terminated without Cause or for Good Reason (both as
defined in the ERA) within 24 months following the Change in Control Date, it
being the intention of the parties that obligations owing from the Company to
the Executive following a Change in Control be those set forth in the ERA,
including those in Section 4.2 thereof.”

 

3. MISCELLANEOUS

 

3.1 Confirmation Of Employment Agreement. Except as herein expressly amended,
the Employment Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms. Each reference in
the Employment Agreement to “hereof” or words of like import shall mean the
Employment Agreement as amended by this Amendment and as hereinafter amended or
restated.

 

        Page 1 of 2



--------------------------------------------------------------------------------

3.2 Binding Effect. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, legatees, personal
representative and other legal representatives, successors and permitted
assigns.

 

3.3 Entire Agreement. This Amendment constitutes the entire sum of changes of
any kind or nature to the Employment Agreement, and there are no changes,
representatives, warranties, covenants or obligations of any kind except as set
forth herein. This Amendment supersedes all prior and contemporaneous
agreements, understanding, negotiations and discussions, written or oral, of the
parties hereto, relating to any transaction contemplated by this Amendment.
There have been no changes to any other agreement entered in to in connection
therewith, unless reduced to writing and made a part of an amendment to such
other agreement. Except as otherwise especially provided herein, nothing in this
Amendment is intended or shall be construed to confer upon or to give any person
other than the parties hereto any rights or remedies under or by reason of this
Amendment.

 

3.4 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of Vermont.

 

3.5 Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Amendment.

 

3.6 Amendments. This Amendment may be amended only in writing executed by the
parties affected by such amendment.

 

JAMES H. CROOK, JR.       IDX SYSTEMS CORPORATION By:  

/s/    James H. Crook, Jr.        

      By:  

/s/    Julie Dale         

James H. Crook, Jr., CEO       Interim General Counsel [Name and Title]      
[Name and Title] 9/29/05           9/29/05     [Date]           [Date]    

 

        Page 2 of 2